NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 17, 2011*
                                  Decided August 17, 2011

                                           Before

                              WILLIAM J. BAUER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 10-3691

ELOIS POOLE-CLAYTON,                                Appeal from the United States District
      Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 10 C 3949
LISA MADIGAN, et al.,
      Defendants-Appellees.                         Matthew F. Kennelly,
                                                    Judge.

                                         ORDER

        Elois Poole-Clayton claims that the Illinois attorney general, an assistant state’s
attorney, two Chicago police officers, and four public defenders deprived her of rights
secured by the United States Constitution. The complaint is difficult to parse but seems to
allege that Poole-Clayton was arrested for a crime she did not commit. The complaint also
appears to allege that Poole-Clayton’s pursuit of a remedy in state court has been derailed


       *
        The defendants-appellees were not served with process in the district court and are
not participating in this appeal. After examining the plaintiff-appellant’s brief and the
record, we have concluded that oral argument is unnecessary. Thus the appeal is submitted
on the plaintiff-appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 10-3691                                                                               Page 2

by “misconduct” and “deceit.” The district court dismissed the suit, observing that the
complaint “is unintelligible to a significant extent” and fails to state a claim against any of
the defendants. See 28 U.S.C. § 1915(e)(2)(B)(ii). Two months later Poole-Clayton filed a
motion to reconsider, but the court refused to disturb the judgment because Poole-Clayton
had not raised any “proper” basis. Poole-Clayton then filed a notice of appeal.

        In an earlier order we explained that Poole-Clayton’s notice of appeal is not timely as
to the entry of judgment. See FED. R. APP. P. 4(a)(1)(A). Accordingly we limited our review to
the motion for reconsideration. Nevertheless, Poole-Clayton’s appellate brief simply
elaborates on her grievances against the Illinois attorney general; it does not mention the
motion for reconsideration, much less develop a legal argument why the district court was
wrong to deny her relief. See FED. R. APP. P. 28(a)(9)(A). We construe all pro se filings
generously, but we may not invent arguments on the litigant’s behalf. Anderson v. Hardman,
241 F.3d 544, 545-46 (7th Cir. 2001). Because Poole-Clayton’s brief does not comply with the
requirements of Rule 28, we will not entertain her appeal.

                                                                                   DISMISSED.